Stolz, Judge.
1. The evidence authorized the defendant’s convictions of burglary and possession of tools for the commission of crime.
2. Failure to specifically charge the exact language of Code Ann. §§ 26-601 and 26-605, was not reversible error absent a request therefor and where the subject of intent was fully charged.
3. The trial judge erred in imposing consecutive sentences where the sentencing verdicts by the jury were silent as to whether the two sentences were to be served consecutively or concurrently. Gandy v. State, 232 Ga. 105 (205 SE2d 243) and cits. Direction is given that the sentences imposed by the trial judge in this case be changed so as to show that the twenty-year and five-year sentences are to be served concurrently.

Judgment affirmed with direction.


Bell C. J., and Clark, J., concur.